DETAILED ACTION

This application is in condition for allowance except for the following formal matters: 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12-27-2018. It is noted, however, that applicant has not filed a certified copy of the CN 2018222134064 application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not include the technical disclosure of the improvement (being an improvement of an old apparatus, see above).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 13 are objected to because of the following informalities, and should be:
“…a pressure responsive component comprising a pressure sensitive element and an output signal generator disposed on a common substrate, wherein the output signal generator formats an output signal of the pressure sensitive element into a preset signal format…”
AND
“…wherein the wall of the chamber is crimped over the connector component, wherein a groove is formed in a bottom portion of the chamber;
“a seal ring disposed in the groove, wherein the seal ring is compressed between the substrate of the pressure responsive component and the bottom portion of the chamber of the housing to provide a second seal…”


“…applying a sealing material at the perimeter of both the substrate of the pressure responsive component and the receiving cavity to create [[a]] the first seal to separate the pressure responsive component from the ambient environment and to integrate the pressure responsive component with the connector component into a sub-assembly;
“disposing the seal ring in the groove located in the bottom portion of the cylindrical chamber of the housing component…”
AND
“…compress the sealing ring between the pressure responsive component and the housing component to create [[a]] the second seal to separate the pressure responsive component from the ambient environment;
applying a sealing material over the crimped wall of the housing component along the perimeter of the body of the connector component to create the third seal to separate the pressure responsive component from the ambient environment.

Claim 13 is also objected to because of the following informalities, and should be:
“…a pressure responsive component comprising a pressure sensitive element and an output signal generator disposed on a common substrate, wherein signal generator formats an output signal of the pressure sensitive element into a preset signal format…”

Appropriate correction is required.
Allowable Subject Matter
Claims 1-19 are allowable over the prior art of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Onada et al. (U.S. Pub. 2005/0166681); Colombo (U.S. Pub. 2009/0314096); and Eckhardt et al. (U.S. Pub. 2018/0191895) are similar to the current application, but do not disclose all the claimed features.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852